This opinion is subject to revision before final
                           publication in the Pacific Reporter

                                    2017 UT 79


                                       IN THE

          SUPREME COURT OF THE STATE OF UTAH

                                 R. G. and D.G., 1
                                    Appellants,
                                          v.
                                 STATE OF UTAH,
                                    Appellee.


                        Nos. 20141046 and 20141047
                         Filed: November 15, 2017

               On Certification from the Court of Appeals

                         Third Juvenile Court
                   The Honorable Kimberly K. Hornak
                       Nos. 1095932 and 1095934

                                    Attorneys:
       Sam N. Pappas, Monica Maio, Salt Lake City, for appellants
        Sean D. Reyes, Att’y Gen., John L. Nielsen, Asst. Sol. Gen.,
           Kristin L. Zimmerman, Salt Lake City, for appellee

       JUSTICE DURHAM authored the opinion of the Court, in which
           CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE LEE,
               JUSTICE HIMONAS, and JUSTICE PEARCE joined.

   JUSTICE DURHAM, opinion of the Court:
                              INTRODUCTION
   ¶1 D.G. and R.G. were accused of aggravated sexual assault in
juvenile court. Both D.G. and R.G. filed a motion to suppress their
post-Miranda statements regarding the sexual assault to a detective
during an interview at their school. The juvenile court held an
evidentiary hearing and denied the motion to suppress the post-

   1 In re R.G. and In re D.G. have been consolidated for purposes of
this opinion.
                        R. G. and D. G. v. STATE
                         Opinion of the Court
Miranda statements. Both interviews with the detective regarding the
sexual assault were introduced at trial. D.G. and R.G. were
adjudicated delinquent for committing aggravated sexual assault.
The court of appeals certified the case to this court; we have
jurisdiction pursuant to Utah Code section 78A-3-102(3)(b).
    ¶2 We hold that the juvenile court did not err in denying D.G.’s
and R.G.’s motion to suppress their post-Miranda statements. And,
considering the totality of the circumstances surrounding their
waivers, we hold that D.G. and R.G. knowingly and voluntarily
waived their Miranda rights during the interview with the detective
at their school. 2
                           BACKGROUND
    ¶3 Near the beginning of the school year in 2013, two fourteen-
year-old boys, D.G. and R.G. went over to another male friend’s
house after school. After receiving a phone call from R.G., the victim
and her friend, also both fourteen years of age, took the bus and
joined D.G. and R.G. at the friend’s house. D.G., R.G., and the third
friend drove to the bus stop to pick up the two girls. While at the
house, R.G. held a box cutter to the victim’s throat and engaged in
nonconsensual sexual intercourse with the victim. D.G., the other



   2 We emphasize that although our conclusion that the waiver in
these cases was knowing and voluntary, this holding should not be
read to foreclose the ability of juveniles in future cases to advance
both case-specific and general evidence and argument, including
expert testimony, to show either that they did not knowingly and
voluntarily waive their rights or that the test we employ to assess the
validity of a juvenile waiver is scientifically flawed and in need of
modification or overhaul. We recognize that the science of juvenile
development is a rich, relevant, and rapidly evolving area that bears
directly on the issues before us. See generally Hayley M. D. Cleary,
Police Interviewing and Interrogation of Juvenile Suspects: A Descriptive
Examination of Actual Cases, 38 L. & HUM. BEHAV. 271 (2014); Eric Y.
Drogin & Richard Rogers, Juveniles and Miranda: Current Research and
the Need to Reform How Children Are Advised of Their Rights, 29-WTR
CRIM. JUST. 13 (2015), Jean Pierce, Note, Juvenile Miranda Waivers: A
Reasonable Alternative to the Totality of the Circumstances Approach,
2017 BYU L. Rev. 195. We acknowledge in these instances that these
constitutional arguments and related evidence are not adequately
before us. Based on the record evidence in these cases, we find no
error in the proceedings below.

                                   2
                        Cite as: 2017 UT 79
                        Opinion of the Court
boy in the room during the sexual assault, also engaged in
nonconsensual oral sex with the victim.
   ¶4 A few months later, the victim reported the sexual assault
involving D.G. and R.G. to the West Valley City police. A West
Valley City detective conducted individual interviews with D.G. and
R.G. at their school in the school resource officer’s office without a
parent present for either minor. D.G. was interviewed first, and
R.G.’s interview followed.
    ¶5 At the beginning of D.G.’s interview, the detective told D.G.
why he was there and described his role as a detective. He asked
D.G.: “You know what we do, right, police detectives? You know,
we investigate things that may be crimes.” The detective told D.G., “I
just have to let you know that you don’t have to talk to me.” He then
recited the Miranda rights to D.G. without pausing to check for
understanding until after the rehearsed speech. Following the
warning, the detective informed D.G. that he could “stop answering
questions at any time and [he could] request counsel at any time
during questioning.” He asked D.G., “Do you understand those
rights?” Then, the detective informed D.G. that he was not under
arrest and he was not telling him anything to make him scared. The
detective again asked, “Having those rights in mind, can I let you
know [why] I’m here, you want to talk to me, tell me what is going
on?” D.G. agreed to talk with the detective and eventually confessed
to participating in non-consensual sex with the victim at the request
of R.G.
    ¶6 As R.G.’s interview began, the detective said to R.G.: “The
law makes sure and requires me to tell you what your rights are,
okay?” The detective then recited the Miranda warning to R.G. from
memory. His recitation was without the intonation and inflections
that normally gives meaning and nuance in verbal speech. The
volume of his voice lowers, and he speaks quickly in a well-
rehearsed speech. The detective then asked R.G. the following
questions: “Do you understand those rights?” “Having those rights
in mind, can I talk to you?” and “Do you want to talk to me?” R.G.
then proceeded to talk to the detective, eventually confessing to
actions that amount to aggravated sexual assault.
    ¶7 In February 2014, the state filed a petition in juvenile court
alleging aggravated sexual assault against D.G. and R.G. based on
testimony from the victim and the confessions obtained in these
interviews. D.G. and R.G. each filed a Motion to Suppress Statements
and Request for Evidentiary Hearing, arguing that their Miranda
waivers to the detective during the interviews at the school were not
“made knowingly and voluntarily in violation of the Fifth and

                                  3
                        R. G. and D. G. v. STATE
                         Opinion of the Court
Fourteenth Amendments.” Each later filed an amended motion to
suppress.
    ¶8 The juvenile court held an evidentiary hearing regarding the
Miranda waivers and the motion to suppress. Both of the boys’
mothers and the detective testified at the hearing. The juvenile court
denied D.G.’s and R.G.’s motions to suppress their testimony given
during their interviews with the detective, and the statements were
later introduced at trial. The juvenile court found that the detective
asked D.G. and R.G. questions to be sure they understood their
rights and that D.G. and R.G. were honors students capable of
understanding their rights, and held that the Miranda rights waivers
were valid.
    ¶9 After a bench trial, the juvenile court adjudicated both D.G.
and R.G. delinquent for committing aggravated sexual assault.
D.G.’s sentence included state supervised probation, completion of
an early intervention program, a five-day detention, a Sexual
Behavior Risk Assessment (SBRA), 150 hours of community service,
and a requirement to provide fingerprints, a photograph, and a DNA
specimen. R.G.’s sentence included state supervised probation, 150
hours of community service, one day of detention, an SBRA, a
requirement to provide fingerprints, a photograph, and a DNA
specimen, a no-contact order with D.G., and completion of an early
intervention program. 3 D.G. and R.G. filed motions to stay their
sentence and timely appealed. The record is silent on the court’s

   3 In this appeal, we have not been asked to review the sentence,
but note the difficult and multivariate facets of sentencing juvenile
delinquents. Aggravated sexual assault is a crime that if committed
by an adult would lead to a sentence of 15 years to life. UTAH CODE
§ 76-5-405(2)(a)(i). Juvenile courts have the difficult task of balancing
the consequences of the adjudicated delinquents with the hope for
rehabilitation and providing victims assurance that the court takes
personal violations such as this seriously, realizing the likely
significant physical and psychological harm. See infra ¶¶ 13–16. We
also note that juveniles adjudicated delinquent based on aggravated
sexual assault are considered “sex offenders” under Utah Code
section 77-41-102 and will likely be required to register as sex
offenders, which has a significant negative impact on their future
prospects for education and employment. See UTAH CODE § 77-41-
105; see also Marsha Levick & Riya Saha Shah, The Momentum Builds:
Challenging Lifetime Registration of Juveniles Convicted of Sexual Offenses
in the Post-Roper Era, N.Y.U. Review of Law & Social Change: Panel
Series on Sex Offender Registration Laws, 40 HARBINGER 115 (2016).

                                    4
                        Cite as: 2017 UT 79
                        Opinion of the Court
decision regarding D.G.’s motion to stay. The juvenile court granted
R.G.’s Motion to stay the SBRA, DNA sample, and fingerprinting
pending appeal, but not the community service.
    ¶10 The issue now before this court is whether D.G. and R.G.
knowingly and voluntarily waived their Miranda rights during the
interview with the detective at their school. We hold that the Miranda
warnings given to D.G. and R.G. were sufficient according to the
standards this court and the United States Supreme Court have set,
and that both D.G. and R.G. knowingly and voluntarily waived their
Miranda rights. Accordingly, we hold that the juvenile court did not
err in denying the motion to suppress their post-Miranda statements.
                     STANDARD OF REVIEW
    ¶11 “We review for correctness a trial court’s ultimate ruling
regarding the validity of a Miranda waiver, while ‘granting some
degree of discretion to the trial court because of the wide variety of
factual settings possible.’” State v. Bybee, 2000 UT 43, ¶ 16, 1 P.3d
1087 (citations omitted). The findings of fact of the trial court are
reviewed for clear error. Id.
                             ANALYSIS
   ¶12 We begin our analysis by discussing the unique purposes
and development of the juvenile justice system. We then turn to a
discussion of Miranda and its application to juvenile suspects.
Finally, we analyze D.G.’s and R.G.’s rights with these sets of facts
and under these particular circumstances.
       I. JUVENILE COURTS AND MODERN-DAY JUSTICE
    ¶13 For more than 50 years, the juvenile court system in Utah
has been “charged . . . with the protection of other citizens and
property from the wrongful acts of children, while recognizing the
unique need to do all that is reasonable to salvage a child who has
strayed from the path of acceptable behavior.” State ex rel. K.M., 2007
UT 93, ¶¶ 34–35, 173 P.3d 1279 (Wilkins, A.C.J., concurring). The
purpose of juvenile courts is to “promote public safety and
individual accountability,” “order appropriate measures to promote
guidance and control,” adjudicate matters, and “consistent with the
ends of justice, act in the best interest of the minor in all cases and
preserve and strengthen family ties.” UTAH CODE § 78A-6-102(5). 4




   Many of the juvenile justice provisions in the Utah Code were
   4

amended in the 2017 general session and are in effect as of August 1,
                                                      (continued . . .)
                                  5
                       R. G. and D. G. v. STATE
                        Opinion of the Court
    ¶14 The juvenile court systems across the United States have
evolved from the idea of a grandfatherly figure (not necessarily a
judge) providing guidance and counsel to wayward youth, to the
use of courts that resemble adult courts in almost every aspect. In
Utah, these reforms include the creation of the Utah Youth Court
Diversion Act. Id. § 78A-6-1201 to -1210. This program provides
alternative options for qualified juveniles to be referred out of the
juvenile court system and receive varied dispositions of their case.
See Id. § 78A-6-1205. Furthermore, specialized judges “steeped in the
policy and theory of juvenile justice” are tasked with “select[ing]
from the vast array of alternatives those most likely to meet the
multiple goals of a juvenile court proceeding.” State ex rel. K.M., 2007
UT 93, ¶ 39. The changes in the juvenile court system have led to
improvements in constitutional protections for juveniles. But we
acknowledge the difficult task juvenile courts face in balancing the
need and desire to help and re-orient troubled youth with the
demands of justice for their criminal behavior.
    ¶15 Although the juvenile court system now more closely
resembles adult courts, some variances still exist. Recognizing the
differences in adult and juvenile behavior and culpability, “we
employ a slightly different system of justice” for each. Id. ¶ 38. For
example, juvenile courts are closed proceedings, use different
language and terminology, and require adult intervention (either
through parents, legal guardians, or guardians ad litem). Id. ¶ 39.
They also take age, experience, and emotional maturity into
consideration when considering their ability to give consent, waive
rights, and suffer consequences.
    ¶16 Because of the “significantly enhanced treatment and
protection options, services, and reduced penalties available . . . we
do not extend to the child all of the adult protections of our criminal
justice system.” Id. ¶ 42 (“As a matter of state and national policy, we
have declined to grant directly to children the full scope of criminal
due process and other constitutional protections ordinarily afforded
accused adults. Instead, we focus our efforts on protecting them
from the life-long consequences of acts committed when adult
judgment and mature experience are as yet not available to them.”).
For example, juveniles are not entitled to a jury of their peers and
consequences in the juvenile courts are “measure[d] in part by the
likelihood that a child’s pattern of behavior can and will be modified

(continued . . .)
2017. See H.B. 239, 62d Leg., Gen. Sess. (Utah 2017). These reforms
are inapplicable here but may affect assessments in future cases.

                                   6
                         Cite as: 2017 UT 79
                         Opinion of the Court
in the direction of proper and acceptable behavior as a result” of the
designated consequences. Id. ¶ 35.
                 II. MIRANDA WAIVERS AND MINORS
    ¶17 In Haley v. Ohio, the Supreme Court recognized that minors
can be “easy victim[s] of the law” and cannot be “judged by the
more exacting standards of maturity.” 332 U.S. 596, 599 (1948). Later,
in Fare v. Michael C., the Supreme Court imported a totality of the
circumstances test regarding whether a minor is able to waive
Miranda rights, constitutionalizing a standard regarding minors’
rights to knowingly, voluntarily, and intelligently waive their rights.
442 U.S. 707, 724–25 (1979). 5
    ¶18 In Utah, the process of determining whether juveniles are
capable of knowingly and voluntarily waiving their rights begins
with Utah Rule of Juvenile Procedure 27A, which governs the
admissibility of statements given by minors without a parent or legal
custodian present. When the minors are under 14, the presumption
is that they are not capable of waiving their rights without a parent
figure present under rule 27A(a)(1). Since both minors in this case
were at least 14, we focus on rule 27A(a)(2), which states that “if the
minor is 14 years of age or older, the minor is presumed capable of
knowingly and voluntarily waiving the minor’s rights without the
benefit of having a parent, guardian, or legal custodian present
during questioning.” 6 Only after this determination do we proceed

   5 While not raised in this case, we note that juveniles are not
entirely “independent actors with individual rights. . . . [P]olice
questioning of minors also threatens the rights of parents, ‘perhaps
the oldest of the fundamental liberty interests recognized by [the
Supreme] Court.’” Note, Juvenile Miranda Waiver and Parental Rights,
126 HARV. L. REV. 2359, 2359 (2013) (third alteration in original)
(quoting Troxel v. Granville, 530 U.S. 57, 65 (2000) (plurality opinion)).
When government actors “threaten[] to break ‘familial bonds, [they]
must provide the parents with fundamentally fair procedures.’” Id.
(quoting Santosky v. Kramer, 455 U.S. 745, 754 (1982)). Interrogation
without the presence of an interested adult “creates a substantial risk
that children will be removed from their parents after confessing
falsely” and may also “cause psychological harm that damages the
parent-child relationship.” Id.
   6D.G. and R.G. argued in their briefs that the presumption in
Utah Rule of Juvenile Procedure 27A(a)(2) is unconstitutional under
Tague v. Louisiana, 444 U.S. 469 (1980). We do not reach this issue
because it was not preserved below. Counsel argued before this
                                                    (continued . . .)
                                    7
                          R. G. and D. G. v. STATE
                           Opinion of the Court
to the totality of the circumstances test to determine whether
Miranda rights were validly waived by a minor as outlined in State v.
Bybee, 2000 UT 43, ¶ 17, 1 P.3d 1087. This includes considering the
following factors:
      (1) Age,
      (2) Intelligence,
      (3) Education,
      (4) Experience,
      (5) The minor’s ability to comprehend the meaning and effect of
          his statement,
      (6) Whether the police used any coercive tactics in obtaining the
          waiver, and
      (7) Whether a parent, adult friend, or attorney was present.
Id.

(continued . . .)
court that the exceptional circumstances exception to preservation
applies because our court of appeals pointed this issue out in its
certification to this court. But the court of appeals’ identification of
an issue sua sponte in a certification order is not the type of “rare
procedural anomaly” that meets the exception to preservation rule.
In re Adoption of K.A.S., 2016 UT 55, ¶ 19, 390 P.3d 278. Additionally,
while the juvenile court cited this rule as a factor in its analysis, it did
not rely solely on this presumption to find that R.G. and D.G. validly
waived their rights. Rather, it correctly weighed the elements
outlined in Bybee. We do not decide the constitutional dimensions of
this rule in this case, but it is within our domain to refer this rule to
our rulemaking committee under the broader policy questions that
exist in light of the growing body of research available on child and
adolescent development and the ability of children to understand
and waive their rights, and low recidivism rates. See generally Jenny
E. Carroll, Brain Science and the Theory of Juvenile Mens Rea, 94 N.C. L.
REV. 539 (2016); Christopher Northrop & Krisitina Rothley Rozan,
Kids Will Be Kids: Time for a “Reasonable Child” Standard for the Proof of
Objective Mens Rea Elements, 69 Me. L. Rev. 109 (2017); LAURENCE
STEINBERG ET AL., U.S. DEP’T JUSTICE, OFFICE JUVENILE JUSTICE &
DELINQUENCY        PREVENTION,       PSYCHOSOCIAL      MATURITY         AND
DESISTANCE FROM CRIME IN A SAMPLE OF SERIOUS JUVENILE OFFENDERS
(2015); Drogin & Rogers, supra note 2. But see Terry A. Maroney, The
False Promise of Adolescent Brain Science in Juvenile Justice, 85 NOTRE
DAME L. REV. 89 (2009).

                                     8
                         Cite as: 2017 UT 79
                         Opinion of the Court
    ¶19 As in all Miranda waiver cases, “the State bears the burden
of showing that the accused gave a valid waiver of his Miranda rights
prior to making incriminating statements during custodial
interrogation.” State v. Dutchie, 969 P.2d 422, 427 (Utah 1998). This
includes a consideration of “[a]ge” and [w]hether a parent, adult
friend, or attorney was present,” regardless of the presumption
established in Rule 27A(a)(2). Bybee, 2000 UT 43, ¶ 17.
    ¶20 However, once the State has met the burden of showing that
the waiver was otherwise valid (knowing, voluntary, and
intelligent), the minor, along with being able to contest all factors in
the totality of the circumstances test, can also offer evidence to
overcome the presumption of rule 27A “by a preponderance of the
evidence showing the . . . inability of the minor to comprehend and
waive the minor’s rights.” UTAH R. JUV. P. 27A(b).
  III. THE JUVENILE COURT DID NOT ERR IN DENYING THE
  MOTION TO SUPPRESS THE POST-MIRANDA STATEMENTS
    ¶21 The juvenile court held an evidentiary hearing on D.G.’s and
R.G.’s motion to suppress their post-Miranda statements. It
addressed each of the seven factors to be considered in the totality of
circumstances test in its Findings of Fact and Conclusions of Law
regarding the evidentiary hearing. We now address each factor for
each defendant in turn.
   A. The Totality of the Circumstances Supports that D.G. Knowingly
              and Voluntarily Waived His Miranda Rights
   ¶22 First, the juvenile court found D.G. to be 15 years of age.
There is nothing about D.G.’s age alone that overcomes his waiver.
Additionally, D.G. affirmed that he understood his rights when
asked by the detective. The court further found that there was “no
evidence that [D.G.] did not understand the Detective,” nor was
there any evidence that “he was confused or scared.” D.G. did not
provide any evidence to rebut his affirmative statement that he
understood his rights.
    ¶23 Second, as to D.G.’s intelligence, the juvenile court found
that D.G. had “straight A’s in school [and was] an honor student.”
The court also found that D.G. was of “above average intelligence.”
Nothing from these findings weighs against D.G.s ability to
intelligently waive his rights.
   ¶24 Third, when considering education, the juvenile court found
that D.G.’s education level was “appropriate for his age” and there
was no evidence that “he ha[d] any learning or mental disabilities.”
D.G. also “read at a ninth grade or even higher level.” These facts do
not give any cause for concern regarding D.G.’s education that
                                   9
                        R. G. and D. G. v. STATE
                         Opinion of the Court
would weigh against his ability to knowingly waive his rights under
the totality of the circumstances test.
   ¶25 Fourth, the juvenile court found that D.G. had no prior
experience with law enforcement or the court system. While this
weighs against his ability to knowingly waive his rights, this factor
alone is not enough to overcome the weight of the other factors that
indicate a valid waiver.
    ¶26 Fifth, as to D.G.’s ability to comprehend the meaning and
effect of his statements, the juvenile court also found that D.G.
“understood his rights.” Additionally, there is no evidence that
during the interview D.G. was scared or confused or felt intimidated
in any way so as to impair his comprehension.
    ¶27 Sixth, no coercive tactics were used by the officer during the
interview. The juvenile court found that the detective asked D.G.
questions to be sure he understood his rights. Specifically, the
detective asked D.G. “Do you understand those rights?” “Does that
make sense?” “Can I let you know why I’m here? You want to talk to
me, tell me what is going on?” The detective also informed D.G. that
he could stop answering questions at any time and request an
attorney at any time during the interview. Additionally, the
detective told D.G. that he was not telling him his rights “to make
him scared” and that he was not under arrest. We find no evidence
in the record that any intimidation tactics or coercion by the
detective would invalidate D.G.’s waiver. The interview was
relatively short and occurred at a place that was familiar to D.G. 7
There was no evidence of any threats or promises in exchange for
speaking to the detective.
   ¶28 Last, we consider the fact that D.G. did not have a parent,
legal guardian, or attorney present during the interview with the
detective. D.G. did not ask for a parent or attorney to be present
during the interview even though D.G. was informed he could have
an attorney present. As we have previously stated, “while the


   7 We do not address the issue of custody or determine whether “a
reasonable [student would] have felt he or she was at liberty to
terminate the interrogation and leave.” J.D.B. v. North Carolina, 564
U.S. 261, 270 (2011) (citation omitted). However, in the future there
may be an “opportunity to address the need to alter the custody
analysis for interrogations taking place in the school setting.” Kelli L.
Ceraolo, Note, Custody of the Confined: Consideration of the School
Setting in J.D.B. v. North Carolina, 91 NEB. L. REV. 979, 980 (2013).


                                   10
                           Cite as: 2017 UT 79
                           Opinion of the Court
presence of a parent or an attorney is a factor that should be
considered by the court, it is not determinative, and the lack thereof
does not make the waiver invalid per se.” State v. Dutchie, 969 P.2d
422, 429 (Utah 1998).8 This is only one factor to consider among the
other factors.
    ¶29 The state met its burden of showing that the waiver was
knowingly, intelligently, and voluntarily given in this case. D.G. did
not offer adequate evidence that would counter a finding that he
knowingly and voluntarily waived his rights. Considering the
totality of the circumstances including D.G.’s age, intelligence, ability
to comprehend the questions asked by the detective after giving the
Miranda warnings, and lack of coercive tactics used by the detective,
we hold that the Miranda warnings were sufficient.
   ¶30 Further, D.G. did not “overcome by a preponderance of the
evidence” the presumption in rule 27A that D.G. is “capable of
knowingly and voluntarily waiving [his] rights without the benefit
of having a parent, guardian, or legal custodian present during
questioning.” UTAH R. JUV. P. 27A. The juvenile court did not err in
denying D.G.’s motion to suppress his post-Miranda statements to
the detective.
       B. The Totality of the Circumstances Support that R.G. Knowingly
                 and Voluntarily Waived His Miranda Rights
    ¶31 First, the juvenile court found that R.G. was 15 years of age,
and that “the law clearly provides that a juvenile 14 or older can be
interviewed without a parent,” (citing State v. Bybee, 2000 UT 43, 1
P.3d 1087). Accordingly, without further evidence to the contrary,
R.G.’s age by itself does not overcome the finding by the juvenile
court that his Miranda waiver was valid.
   ¶32 Second, as to R.G.’s intelligence, “all the evidence would
indicate that R.G. is of average intelligence.” No evidence was
presented to indicate that he had any learning disabilities or was



   8 Although not a decisive factor in this case, we note that neither
the school nor the detective called D.G.’s nor R.G.’s parents to inform
them that the interviews were taking place. This is concerning. This
is a particular problem in school settings. Police officers in urban
areas who interview juvenile suspects at school are less likely to
contact the parents of juveniles than police officers in suburban
areas. Note, Juvenile Miranda Waiver and Parental Rights, 126 HARV. L.
REV. 2359, 2372–73 & nn. 150–52 (2013).

                                     11
                        R. G. and D. G. v. STATE
                         Opinion of the Court
failing any classes. Nothing about R.G.’s intelligence weighs in favor
of invalidating his Miranda waiver.
   ¶33 Third, we consider R.G.’s education. All evidence indicates
that he has the “appropriate education level of a fifteen-year-old.”
There is nothing in the record to indicate that he is in any resource or
special classes or that there is any cause for concern regarding his
education level.
   ¶34 The fourth factor is R.G.’s experience with law enforcement
or the court system. R.G. has had no prior experience with law
enforcement or the court system. However, this alone does not
outweigh the other factors that favor a holding of validity.
    ¶35 Fifth, as to R.G.’s ability to comprehend the meaning and
effect of his statements, the juvenile court found that R.G.
“understood his rights.” There is no evidence that R.G. was confused
or scared during the interview. As the juvenile court found, R.G.
answered the detective’s questions affirmatively, that he understood
his rights, and that he indicated that he wished to speak with the
detective.
    ¶36 Sixth, no coercive tactics were used by the officer during the
interview. The juvenile court found that the detective asked R.G.
four questions to be sure he understood his rights. Specifically, the
detective told R.G.
       The law makes sure and requires me to tell you what
       your rights are, okay? Not to scare you. It doesn’t mean
       you’re under arrest. You’re not going anywhere. The
       law just says if I want to talk to you, I just have to tell
       you that, I’m required to do that. So that’s what I’m
       going to do first, okay?
Then after giving the Miranda warning, the detective asked, “Do you
understand those rights?” “Having those rights in mind, can I talk to
you?” “Do you want to talk to me?” Nothing in the record indicates
that the detective threatened R.G. in any way.
    ¶37 Seventh, we consider the fact that R.G. did not have a
parent, legal guardian, or attorney present during the interview with
detective. R.G. did not ask for a parent or attorney to be present
during the interview even though R.G. was informed he could have
an attorney present. The state also met its burden of showing that the
waiver was knowingly, intelligently, and voluntarily given in R.G.’s
case. R.G. did not provide evidence that would counter a finding
that he knowingly and voluntarily waived his rights. Considering
the totality of the circumstances including R.G.’s age, intelligence,
ability to comprehend the questions asked by the detective after
                                   12
                         Cite as: 2017 UT 79
                         Opinion of the Court
giving the Miranda warnings, and lack of coercive tactics used by the
detective, we hold that the Miranda warnings were sufficient.
    ¶38 The State met its burden of showing that the waiver was
knowingly, intelligently, and voluntarily given in this case. R.G. did
not offer adequate evidence to counter a finding that he knowingly
and voluntarily waived his rights. Considering the totality of the
circumstances including R.G.’s age, intelligence, ability to
comprehend the questions asked by the detective after giving the
Miranda warnings, and the lack of coercive tactics used by the
detective, we hold that the Miranda warnings were sufficient.
    ¶39 Further, R.G. did not “overcome by a preponderance of the
evidence” the presumption in rule 27A that R.G. is “capable of
knowingly and voluntarily waiving [his] rights without the benefit
of having a parent, guardian, or legal custodian present during
questioning.” UTAH R. JUV. P. 27A. The juvenile court also did not err
in denying R.G.’s motion to suppress his post-Miranda statements to
the detective.
                           CONCLUSION
   ¶40 Although the interviews conducted by the detective might
not be a model of best practices regarding the delivery of the Miranda
warnings to a minor and the inquiry into the juvenile’s
understanding of his rights, 9 we hold that under the totality of the

   9 Best practices might include notifying a parent or guardian of
the minor before he or she is interviewed; having a parent or
guardian present during an interview; videotaping of interviews;
providing the Miranda warning in “language comprehensi[ble] to a
juvenile,” as well as stopping to check for understanding after each
right is explained, having the juvenile repeat each right in his own
words; and interviewing the juvenile in a setting that is perceived as
non-custodial (where the juvenile would feel free to leave) rather
than in a setting where free movement of students is implicitly
constricted, like a school setting. Ceraolo, supra note 7, at 991–96; see
also Drogin & Rogers, supra note 2. R.G.’s and D.G.’s arguments
appear to push this court to adopt a per se rule that these best
practices must be followed for a juvenile to validly waive his
Miranda rights. While these may be best practices that would make it
much easier to find a valid waiver, the constitution does not
mandate that these procedures be strictly followed in every case. The
constitution only mandates that the juvenile knowingly, intelligently,
and voluntarily waive his Miranda rights given the totality of the
circumstances. See Fare v. Michael C., 442 U.S. 707, 724–25 (1979).


                                   13
                        R. G. and D. G. v. STATE
                         Opinion of the Court
circumstances including the Miranda warnings were sufficient in
these cases. The juvenile court did not err in denying D.G’s or R.G.’s
motions to suppress their post-Miranda statements to the detective.10
The evidence surrounding the totality of the circumstances shows
that both D.G. and R.G. knowingly, voluntarily, and intelligently
waived their Miranda rights during their interviews with the
detective at their school.




   10   We note the problematic balance of affording a juvenile
delinquent the benefits of rehabilitation—individualized assessment,
adjudication, and consequences—with the demands of due process,
particularly in the case of Miranda warnings. From a policy
standpoint, it might be that encouragement of confession in the
confines of a juvenile court is in the best interest of both the juvenile
and society, upholding the ideal of supporting troubled youth who
are more amenable to rehabilitation. See supra ¶ 13; see also LAURENCE
STEINBERG ET AL., supra note 6. Parents also seem to agree with this
stance, more often than not encouraging their child to confess. See
Pierce, supra note 2, at 219. However, antithetical policy issues arise
when juveniles are bound over to criminal court and tried as adults
or receive consequences that last beyond their juvenile years (such as
mandatory sex offender status). See UTAH CODE §§ 78A-6-602(3), -701
through -704 (describing when juveniles may be or must be removed
from the jurisdiction of the juvenile court and transferred to a district
court in Utah); id. § 77-41-102(17)(f) (describing juveniles who qualify
as “[s]ex offender[s]”). Without the protective umbrella of the
juvenile court in these cases especially, “admissions and confessions
of juveniles require special caution,” because “a mere child” is “an
easy victim of the law.” In re Gault, 387 U.S. 1, 45 (1967) (citation
omitted). See also Pierce, supra note 2, at 205–11, 217 (noting the
research supporting the inability of children to voluntarily,
knowingly, and intelligently waive their Miranda rights and
advocating for “a fixed procedural requirement that juveniles must
first consult with an attorney before making a valid waiver”).

                                   14